PER CURIAM: *
Desiree Ann Weaver Shaw, Texas prisoner # 769352, seeks a certifícate of appealability (COA) from the dismissal of her 28 U.S.C. § 2254 application as successive and unauthorized under 28 U.S.C. § 2244(b). She is serving a 32-year sentence for murder. She concedes that her § 2254 application is successive, and we have not authorized its filing. Reasonable jurists would not find the district court’s dismissal of her application debatable or wrong. See Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000). Her motion for a COA and ALL OTHER OUTSTANDING MOTIONS are DENIED.
Shaw has previously been warned that attempts to evade the requirements of § 2244 would invite sanctions. Shaw has failed to heed this warning. According, Shaw is ORDERED to pay a sanction in the amount of $100 to the Clerk of this Court. She is BARRED from filing any pleading in this court or in any court subject to this court’s jurisdiction challenging her murder conviction until the sanction has been paid in full, unless she first obtains leave of the court in which she seeks to file such a challenge. Shaw is further CAUTIONED that future attempts to evade the requirements of § 2244 and any future frivolous, repetitive, or otherwise abusive filings in the district court or in this court will subject her to additional and progressively more severe sanctions.
COA and ALL OUTSTANDING MOTIONS DENIED; SANCTION IMPOSED.

 Pursuant to 5th Cir R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.